     Case 1:20-cv-00670-DAD-HBK Document 31 Filed 08/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DANIEL NATHANIEL ROBERTS,                        No. 1:20-cv-670-NONE-HBK
12                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
13           v.
                                                       (Doc. No. 27)
14    KERN VALLEY STATE PRISON, ET.
      AL.,
15
                        Defendants.
16

17
            Plaintiff Daniel Nathaniel Roberts, a prisoner who is proceeding pro se, initiated this
18
     action by filing a civil rights complaint under 42 U.S.C. § 1983 on April 20, 2020. (Doc. No. 1.)
19
     The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)
20
     and Local Rule 302.
21
            On March 10, 2021, the magistrate judge filed findings and recommendations, which were
22
     served on plaintiff and contained notice that objections to the findings and recommendations were
23
     to be filed within thirty days. (Doc. No. 27.) The findings and recommendations noted among
24
     other things that plaintiff has not complied with the court’s February 5, 2021 court-imposed
25
     deadline to show cause why the action should not be dismissed for failure to prosecute and/or to
26
     file a first amended complaint. (Id. at 1-2.) Since issuing the March 10, 2021 findings and
27
     recommendations, the magistrate judge twice extended plaintiff’s deadline to file objections.
28
     Case 1:20-cv-00670-DAD-HBK Document 31 Filed 08/02/21 Page 2 of 2


 1   (Doc. Nos. 28, 30.) Plaintiff did not file any objections by the July 17, 2021 deadline. (See

 2   docket.)

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          ACCORDINGLY, it is ORDERED:

 7          1. The findings and recommendations, filed on March 10, 2021 (Doc. No. 27), are

 8   adopted in full;

 9          2. The case is dismissed without prejudice for failure to prosecute and failure to obey a

10   court order.

11          2. The Clerk of Court is directed to assign a district court to this case for the purposes of

12   closure and then to close this case.

13
     IT IS SO ORDERED.
14

15      Dated:      July 30, 2021
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
